Citation Nr: 0518507	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  00-16 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right thigh, involving Muscle 
Group XIV, currently rated 10 percent disabling.

2.  Entitlement to an increased evaluation for residuals of a 
shell fragment wound to the right (major) forearm, involving 
Muscle Group VII, currently rated 10 percent disabling.

3.  Entitlement to a compensable evaluation for residuals of 
a shell fragment wound to the abdomen, involving Muscle Group 
XIX.

4.  Entitlement to a compensable rating for an exploratory 
laparotomy scar of the abdomen.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and witness


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
February 1971.  He received the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Cleveland, Ohio, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in relevant part, denied an 
increased rating for residuals of a shell fragment wound to 
the right thigh, involving Muscle Group XIV; granted a 10 
percent rating for residuals of a shell fragment wound to the 
right (major) forearm, involving Muscle Group VII; and denied 
a compensable rating for residuals of a shell fragment wound 
to the abdomen, involving Muscle Group XIX.

The case was previously before the Board in May 2003 and 
March 2004, at which time it was remanded for additional 
development.

The Board finds that the issue of entitlement to a 
compensable rating for an exploratory laparotomy scar of the 
abdomen is inextricably intertwined with the issue of 
entitlement to an increased rating for a shell fragment wound 
of the abdomen.  The veteran was provided the law and 
regulations applicable for rating scars in the statement of 
the case issued in February 2000, and supplemental statement 
of the case issued in November 2004.  As such, and in light 
of the favorable determination contained herein as to that 
issue, the veteran is not adversely prejudiced by the Board's 
consideration of the issues as outlined on the title page of 
this decision.  


FINDINGS OF FACT

1.  The veteran's residuals of a shell fragment wound to the 
right thigh are manifested by pain and mild weakness of 
Muscle Group XIV.

2.  The veteran's residuals of a shell fragment wound to the 
right forearm are manifested by pain and weakness of Muscle 
Group VII.

3.  The veteran has mild, incomplete paralysis of the ulnar 
nerve as a residual of the shell fragment wound of the right 
(major) forearm.

4.  The veteran's residuals of a shell fragment wound to 
abdomen, with involvement of Muscle Group XIX, are 
asymptomatic and not productive of functional impairment.

5.  The veteran's exploratory laparotomy scar of the abdomen 
is sensitive and tender on palpation.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the right thigh, 
involving Muscle Group XIV, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5314 
(2004).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of a shell fragment wound to the right (major) 
forearm, involving Muscle Group VII, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5210-5215, 5307 (2004).

3.  The criteria for a separate 10 percent rating for 
paralysis of the ulnar nerve, as a residual of the shell 
fragment wound of the right forearm, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.321, 4.1, 4.2, 4.7, 4.10, 4.124a, Diagnostic Code 8516 
(2004).

4.  The criteria for a compensable rating for residuals of a 
shell fragment wound to the abdomen, with involvement of 
Muscle Group XIX, have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.7, 4.10, 4.73, Diagnostic Code 5319 (2004).

The criteria for a 10 percent rating for an exploratory 
laparotomy scar of the abdomen have been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 
4.2, 4.7, 4.118, Diagnostic Codes 7800 - 7805 (as in effect 
prior to and from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims and Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A (West 2002).

Notice

VA letters issued in June 2002 and March 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate his claims, which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also requested to provide any evidence in his 
possession that pertains to the claims.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran, as required by Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), 38 U.S.C.A. § 5103 (West 2002), and 38 
C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) (Pelegrini II).  However, in the 
present case, the appellant's claim for an increased 
evaluation was filed and initially denied prior to the 
enactment of the VCAA.  Nevertheless, the Court in Pelegrini 
II noted that such requirement did not render a rating 
decision promulgated prior to providing the veteran full VCAA 
notice void ab initio, which in turn would nullify the notice 
of disagreement and substantive appeal filed by the veteran.  
In other words, Pelegrini II specifically noted that there 
was no requirement that the entire rating process be 
reinitiated from the very beginning.  Rather, the claimant 
should be provided VCAA notice and an appropriate amount of 
time to respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  See Mayfield v. Nicholson, No. 02-1077 
(U.S. Vet. App. April 14, 2005).

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in June 2002 and 
March 2004 was not given prior to the first AOJ adjudication 
of the claims, the notice was provided by the AOJ prior to 
the transfer and certification of his case to the Board, and 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial error to 
him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claims.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical reports, 
as well as reports of VA treatment and examination.  The 
veteran has been afforded the opportunity for a personal 
hearing on appeal.  The Board has carefully reviewed the 
veteran's statements and concludes that he has not identified 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim for an increased evaluation.  Based on 
the foregoing, the Board finds that all relevant facts have 
been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim for an increased evaluation for residuals of shell 
fragment wounds to the right thigh, right forearm, and the 
abdomen.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual Background

Service medical records dated in December 1969 reveal that 
the veteran was hospitalized after sustaining multiple 
fragmentary wounds to the abdomen, right thigh, and forearm 
in November 1969.  It was reported that on the day of injury, 
the veteran had debridement done, as well as an exploratory 
laparotomy, which revealed no intraabdominal injury.  A 
physical examination revealed a healed midline abdominal scar 
with an open wound, not infected, of the right subcostal 
maring and an open wound of the right extremity, lateral 
aspect of the right anterial tibial region.  After an 
evaluation, which found that there was no nerve or artery 
involvement, the veteran was sent on convalescent leave for 
30 days, from mid December 1969 to mid January 1970.

In February 1970, the veteran was examined in response to a 
Congressional Inquiry.  On physical examination, the veteran 
was found to have had well-healed scars over the right elbow 
and forearm, midline abdomen, and right thigh.  There was no 
limitation of motion or decrease in strength.  There was no 
neurological deficit and the remainder of his physical 
examination was within normal limits.  It was the examiner's 
impression that the veteran was in good physical health and 
was fit for active duty without limitation.

On the veteran's January 1971 separation examination, it was 
noted that the veteran had scars from fragment wounds on the 
right leg and arm and from a previous laparotomy.  The 
examiner reported that at the present time, the veteran did 
not have any real problems secondary to the wounds, just pain 
in his scars after strenuous exertion.

In VA outpatient treatment records dated from December 1998 
to May 2004, the veteran complained of pain in the right leg 
and right elbow.

The veteran underwent VA examination for compensation and 
pension purposes in July 1999.  The veteran complained that 
his thigh ached almost constantly underneath the lateral 
aspect of the thigh.  Examination revealed 8 x 1 cm scar that 
was well healed and nontender.  However, through the center 
of the scar was a protrusion of the lateral head of the 
quadriceps muscle.  He also had a 7 x 1 cm well-healed, non-
tender scar in the anterior thigh at its mid-portion.  The 
examiner noted that the veteran had normal strength and there 
was no problem with any joint limitation.  The veteran was 
diagnosed with multiple shrapnel wounds with a defect in the 
muscle of his right thigh.

The veteran also complained that his right forearm was very 
sensitive and that he could not put any pressure on it and 
that when he wrote, the amount of pressure on the ulnar side 
of the forearm hurt and caused a burning type of discomfort.  
Examination of the upper limb found that the forearm had an 8 
cm scar over the proximal medial forearm.  Because the 
veteran complained of sensitivity in his forearm, the 
examiner performed an electromyographic examination, which 
showed a mild slowing of the ulnar nerve at the right elbow.  
The examiner stated that there was no abnormal muscle cell 
irritability.  The veteran was diagnosed with a herniation of 
the flexor carpi ulnaris in the right forearm, with mild 
compromise of the right ulnar nerve.

On examination in July 1999, the veteran also complained of 
sensitivity of the right abdominal scar, which did not bother 
him unless he accidentally hit it with his finger or a piece 
of clothing.  Examination of the abdomen revealed a shrapnel 
wound scar on the right side that measured 7 x 1 cm.  It was 
sensitive to pressure, but well healed and there were no 
areas of redness.  The veteran was diagnosed with residual 
sensitive scars on both the lateral and anterior abdomen.

In a letter dated in July 2000, a private examiner, Dr. E. W. 
H., commented on the veteran's shrapnel wound scars.  He 
reported that the veteran had two scars on his thigh.  The 
scar over the vastus lateralis was 10 cm and was quite tender 
and the underlying area ached.  The scar over the rectus 
femoris was 8 cm and there was the absence of muscle.  The 
examiner reported that in 1998 the veteran quit his job at 
the post office where he spent most of his time standing 
because of the aches in his right thigh and now worked at his 
farm.  The examiner also stated that the veteran clearly had 
an evident limp on the right side on physical examination.  
He also reported that the veteran had an 8 cm scar over the 
posteromedial aspect of the proximal forearm.  The flexor 
carpi ulnaris herniated through the fascia, which was clearly 
absent.  The examiner stated that because the veteran had a 
problem of his right ulnar nerve, which had a loss of 
amplitude and showing across the elbow, that he believed the 
two major areas of his shrapnel wounds had imposed 
substantial impairment, particularly the right thigh.

The veteran again underwent VA examination in November 2000.  
The veteran reported that his leg ached, especially when 
standing or driving, that his leg was extremely restless, and 
that he had severe aching and sharp pains if he did not 
elevate it or move positions every 30 minutes.  He denied any 
radiation up or down his leg and stated that the scars were 
occasionally tender to touch.  An examination of the 
veteran's right thigh revealed a 7.5 cm x 2 cm scar on the 
lateral aspect of the distal thigh that was tender to 
palpation, but did not contain any erythema or herniation.  
On examination, muscle group XIV showed strength of 41/2 out of 
5 with extension of the knee as well as flexion of the knee 
on the right high side.  The veteran also had 4/5 strength on 
lifting his knee with his hip and with movement of his knee 
both laterally and medially.  He was able to control his body 
weight as well as walk without any difficulty with this group 
of muscles.  The examiner's impression was that there was 
some mild weakness on the right lower extremity to hip 
flexion as well as knee extension to 4 to 4 1/2 over 5 in these 
areas.

The veteran also reported that on his right forearm, he had 
decreased dexterity and occasional numbness and tingling that 
occurred over his entire hand, with scars tender to touch 
periodically.  The veteran also reported that he was right 
handed prior to this injury and remained right handed, but 
stated that he was having more difficulty doing fine motor 
skills.  On examination, muscle group VII showed strength 5/5 
in flexion of the hand as well as the fingers on that side.  
The examiner reported that the veteran pronated without 
difficulty with strength of 5/5 on the pronation.  The elbow 
on the right side showed flexion of 140 degrees, extension of 
0 degrees, supination of 80 degrees, and pronation of 80 
degrees.  There was no tenderness to movement of the elbow or 
wrists.  The examiner's impression was that there was non-
significant weakness of the right forearm and ulnar 
neuropathy of the right upper extremity.

In terms of his abdomen scar, the veteran reported that it 
was tender to touch and that if he held anything close to his 
abdomen while lifting, it caused pain.  On examination, the 
veteran had a 6 cm x 5 mm scar above his right oblique 
muscles.  There was no herniation around the scar nor was 
there any tenderness to palpation.  The veteran did not have 
any weakness in rotation of his trunk on sitting up with 
lateral sit-ups or with controlling his thoracic musculature 
or posture.  The examiner's impression was that there were no 
residual problems with the right abdomen, except for a 6 cm x 
5 mm scar.

The veteran underwent VA examination for compensation and 
pension purposes again in April 2004.  He reported that he 
was unable to use his right hand because of the pain.  He 
also indicated that he had pain on the right thigh.  On 
examination, the examiner reported that there was a scar on 
the right forearm, right side of the abdomen, and right 
thigh.  The scars ranged in size from 2 to 3 inches 
lengthwise.  There were no adhesions.  There was also no bone 
joint damage or tendon damage.  The examiner reported that in 
terms of nerve damage that the veteran appeared to have 
tingling of the right forearm.  His muscle strength also 
appeared slightly weak, but it could not be substantiated.  
There was no muscle herniation or loss of muscle function.  
The examiner also indicated that there was no pain on the 
scars and that they were not unstable and did not have any 
ulceration.  Additionally, there was no short tissue damage, 
no inflammation, no induration, and there was no limitation 
of motion.  The examiner diagnosed the veteran with multiple 
scars.



Criteria and Analysis

A.  Increased Evaluation- Muscle Disabilities-in general

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings that 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
The VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The standard of review for cases before the Board is as 
follows: when there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a (claimant) need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2004);  See Esteban v. Brown, 6 Vet. App 259 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. § 4.45 
(2004).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.56 (2004), which governs the 
evaluation of muscle disabilities, primarily envision 
penetrating wounds to muscle tissue via a bullet or other 
projectile.  Nonetheless, VA recognizes that not every 
disability will neatly meet all the criteria of a specific 
Diagnostic Code.  38 C.F.R. § 4.21 (2004); Johnson v. Brown, 
9 Vet. App. (1996). 

The provisions of 38 C.F.R. § 4.56 (2004) convey, in 
pertinent part, the following definitions:

(c) For VA rating purposes, the cardinal signs and symptoms 
of muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.

(d) Under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows:

(1) Slight disability of muscles-(i) Type of injury.  Simple 
wound of muscle without debridement or infection. (ii) 
History and complaint.  Service department record of 
superficial wound with brief treatment and return to duty.  
Healing with good functional results.  No cardinal signs or 
symptoms of muscle disability as defined in paragraph (c) of 
this section.  (iii) Objective findings.  Minimal scar.  No 
evidence of fascial defect, atrophy, or impaired tonus.  No 
impairment of function or metallic fragments retained in 
muscle tissue.

(2) Moderate disability of muscles-(i) Type of injury.  
Through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  (ii) History and 
complaint.  Service department record or other evidence of 
in-service treatment for the wound.  Record of consistent 
complaint of one or more of the cardinal signs and symptoms 
of muscle disability as defined in paragraph (c) of this 
section, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles. (iii) Objective findings.  Entrance and 
(if present) exit scars, small or linear, indicating short 
track of missile through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment of muscle tonus and 
loss of power or lowered threshold of fatigue when compared 
to the sound side.

(3) Moderately severe disability of muscles-(i) Type of 
injury.  Through and through or deep penetrating wound by 
small high velocity missile or large low- velocity missile, 
with debridement, prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii)  History and 
complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound.  Record of consistent complaint of cardinal signs 
and symptoms of muscle disability as defined in paragraph (c) 
of this section and, if present, evidence of inability to 
keep up with work requirements. (iii)  Objective findings.  
Entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.

B.  Muscle Group XIV--Right Thigh

Diagnostic Code 5314 (2004) applies injuries to Muscle Group 
XIV (anterior thigh group).  The functions of this muscle 
group are extension of knee, simultaneous flexion of hip and 
flexion of knee, tension of fascia lata and iliotibial 
(Maissat's) band, acting with XVII in postural support of 
body, and acting with hamstrings in synchronizing hip and 
knee.  The muscles involved include the sartorius, the rectus 
femoris, the vastus externus, the vastus intermedius, the 
vastus internus, and the tensor vaginae femoris.  Under this 
code, a slight injury warrants a noncompensable (zero 
percent) rating.  A moderate injury warrants a 10 percent 
rating.  A moderately severe injury is rated as 30 percent 
disabling.  A severe injury is evaluated as 40 percent 
disabling.  See 38 C.F.R. § 4.73 (2004).

In the instant case, the Board finds that the veteran more 
nearly approximates the criteria for a 10 percent evaluation 
for the residuals of his shell fragment wound to the right 
thigh, involving Muscle Group XIV.

Initially, the Board notes that the veteran's service medical 
records reflect in-service treatment for his shell fragment 
wounds to the right thigh, to include debridement of the 
wounds.  The shell fragment wound to the left anterial tibial 
region was described as an open wound that did not contain 
any nerve or artery involvement.  The service medical records 
also indicate that the veteran was on convalescent leave for 
30 days, from mid December 1969 to mid January 1970.  A 
February 1970 service medical record revealed that the 
veteran's scar was well healed, there was no limitation in 
motion or decrease in strength, and no neurological deficit. 

The Board finds that the competent evidence of record 
demonstrates that the veteran's residuals of shell fragment 
wounds of the right thigh is manifested by pain and resulting 
functional impairment (mild weakness).  Into this regard, on 
VA examination in July 1999, November 2000, and April 2004, 
and on private examination in July 2000, the veteran 
complained that his thigh ached constantly underneath the 
lateral aspect of his thigh.  The examiner from the July 1999 
examination also reported that when the veteran walked he had 
a short stance on the right side and that it was clearly 
evident that the veteran had a limp on physical examination.  
Further, the examiner from the November 2000 examination 
indicated that the veteran had some mild weakness on his 
right thigh side.  As such, the veteran appears to have 
consistent complaint of one or more of the cardinal signs or 
symptoms of muscle disability as defined by 38 C.F.R. § 
4.56(d).  However, the Board finds that such symptomology 
corresponds to the criteria of a moderate muscle injury, or 
the current 10 percent rating.  

In addition, there is no objective medical evidence to 
support a finding that the residuals of the Muscle Group XIV 
injury has resulted in loss of deep fascia or muscle 
substance on palpation, or loss of normal firm resistance of 
muscles compared with the sound side or that there is 
neurological damage, to warrant a higher 30 percent 
evaluation for a moderately severe muscle injury.  The Board 
also notes that, while there is residual scarring on the left 
thigh, the competent medical evidence does not reflect that 
it indicates the track of the missile through one or more 
muscle groups.  In fact, the aforementioned VA and private 
examinations found that the veteran's thigh scars were well 
healed without any underlying abnormalities such as 
underlying soft tissue damage, ulcerations, inflammation, or 
limitation of motion.  Thus, it does not support a finding of 
severe muscle injury.  Moreover, these objective medical 
findings reflect that a separate, compensable rating is not 
warranted for this residual scarring under 38 C.F.R. § 4.118 
(as in effect prior to and from August 30, 2002).

The Board also took into consideration the veteran's 
complaints of pain, as well as the regulatory provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 as interpreted in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, as detailed above, 
the record does not contain objective evidence by which it 
can be factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of pain, which would warrant a schedular ratings 
in excess of 10 percent.  There is no medical evidence to 
show that incoordination or flare-ups of pain, weakness, or 
fatigability result in additional functional impairment to a 
degree that would support schedular ratings in excess of 10 
percent.

Finally, the Board has considered whether an increased 
evaluation could be afforded the veteran under other 
potentially applicable diagnostic codes.  However, the Board 
has concluded that no other diagnostic codes are applicable 
at this time.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
to the right thigh.  Accordingly, the claim must be denied.

C.  Muscle Group VII--Right Forearm

Under Diagnostic Code 5307, the schedular criterion 
contemplates a 10 percent disability rating for moderate 
muscle injury to Muscle Group VII (flexion of wrist and 
fingers) of the dominant hand.  A 30 percent disability 
rating is assigned for moderately severe muscle injury to 
Muscle Group VII.  A 40 percent disability rating is 
warranted for severe muscle injury to Muscle Group VII.  See 
38 C.F.R. § 4.73 (2004).

Initially, the Board observes that the veteran is right-
handed.  The Board also notes that the veteran's service 
medical records reflect in-service treatment for his shell 
fragment wounds to the right forearm, included debridement of 
the wounds.  The shell fragment wound to the right forearm 
was described as not containing any nerve or artery 
involvement.  The service medical records also indicate that 
the veteran was on convalescent leave for 30 days, from mid 
December 1969 to mid January 1970.  A February 1970 service 
medical record revealed that the veteran's scar was well 
healed, there was no limitation in motion or decrease in 
strength, and no neurological deficit. 

The competent medical evidence of record demonstrates that 
the veteran's residuals of shell fragment wounds of the right 
forearm is manifested by pain and weakness.  In this regard, 
on VA examination in November 2000 and April 2004 the veteran 
complained of pain, weakness, and a decrease in dexterity.  
Additionally, the examiner from the November 2000 VA 
examination diagnosed the veteran with non-significant 
weakness of the right forearm.  As such, the veteran appears 
to have consistent complaint of one or more of the cardinal 
signs or symptoms of muscle disability as defined by 38 
C.F.R. § 4.56(d).  However, the Board finds that such 
symptomology corresponds to the criteria of a moderate muscle 
injury, or the current 10 percent rating.  

In addition, there is no objective medical evidence to 
support a finding that the residuals of the Muscle Group VII 
injury has resulted in loss of deep fascia or muscle 
substance on palpation, or loss of normal firm resistance of 
muscles compared with the sound side to warrant a higher 30 
percent evaluation for a moderately severe muscle injury.  
The Board also notes that, while there is residual scarring 
on the right forearm, the competent medical evidence does not 
reflect that it indicates the track of the missile through 
one or more muscle groups.  In fact, the aforementioned VA 
and private examinations found that the veteran's forearm 
scar was well-healed without any underlying abnormalities 
such as underlying soft tissue damage, ulcerations, 
inflammation, or limitation of motion.  Thus, it does not 
support a finding of severe muscle injury.  Moreover, these 
objective medical findings reflect that a separate, 
compensable rating is not warranted for this residual 
scarring under 38 C.F.R. § 4.118 (as in effect prior to and 
from August 30, 2002) .

The Board has also considered whether an increased evaluation 
could be afforded the veteran under other potentially 
applicable diagnostic codes.  Limitation of motion for the 
forearm is rated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5206, 5207, 5208, and 5213 (2004).  However, as set forth 
above, the medical evidence does not show objective evidence 
of limitation of motion of the right forearm.

Additionally, the Board has considered the provisions of 38 
C.F.R. §§ 4.40 and 4.45 as interpreted in DeLuca v. Brown, 8 
Vet. App. 202 (1995).  However, as detailed above, the record 
does not contain objective evidence by which it can be 
factually ascertained that there is or would be any 
functional impairment attributable to the veteran's 
complaints of pain that would warrant a schedular ratings in 
excess of 10 percent.  There is no medical evidence to show 
that incoordination or flare-ups of pain, weakness, or 
fatigability result in additional functional impairment to a 
degree that would support schedular ratings in excess of 10 
percent.

However, the Board notes that there is evidence that the 
veteran experiences neurological complications stemming from 
his service-connected right forearm disability.  In this 
regard, on VA examination in July 1999, the veteran underwent 
electromyographic examination after complaining that his 
forearm was sensitive.  The examination showed that there was 
a mild slowing of the ulnar nerve at the right elbow.  
Similarly, a private physician, in July 2000 reported that 
the veteran's ulnar nerve had a loss of amplitude and a 
slowing across the elbow.  Again, on VA examination in 
November 2000, the examiner diagnosed the veteran with upper 
extremity ulnar neuropathy, after the veteran complained of 
experiencing occasional numbness and tingling over his entire 
hand.  Further, on VA examination in April 2004, the examiner 
reported that nerve damage included tingling of the right 
forearm.  

Diagnostic Code 8516 for paralysis of the ulnar nerve 
provides a 60 percent disability rating for complete 
paralysis in the major extremity, and a 50 percent rating for 
the minor extremity, characterized as the "griffin claw" 
deformity, due to flexor contraction of the ring and little 
fingers, very marked atrophy in the dorsal interspace and the 
thenar and hypothenar eminences; the loss of extension of the 
ring and little fingers, the inability to spread the fingers 
(or reverse), the inability to adduct the thumb; flexion of 
the wrist weakened. If paralysis is incomplete, a 10 percent 
disability rating applies for mild residuals in either 
extremity; a 30 percent rating for moderate residuals in the 
major extremity (20 percent if minor); and a 40 percent 
rating for severe residuals in the major extremity (30 
percent if minor).  38 C.F.R. § 4.124a, Diagnostic Code 8516 
(2004).

Accordingly, the Board finds that the neurological deficit 
relating to the veteran's right forearm would best be 
described as mild.  As such, the Board holds that a separate 
10 percent rating is warranted for incomplete paralysis of 
the ulnar nerve. See Esteban.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for residuals of a shell fragment wound 
to the right forearm.  Accordingly, the claim must be denied.  
However, the Board finds that a separate 10 percent 
evaluation is warranted for incomplete paralysis of the ulnar 
nerve.



D.  Muscle Group XIX--Abdomen

Diagnostic Code 5319 applies to residuals of injury to muscle 
group XIX - the muscles of the abdominal wall.  The function 
of these muscles is support and compression of the abdominal 
wall and lower thorax; flexion and lateral motions of the 
spine; and synergists in strong downward movements of the 
arm.  A zero percent disability rating is provided for a 
slight disability, a 10 percent disability rating for a 
moderate disability, a 30 percent disability rating for a 
moderately severe disability, and a 50 percent disability 
rating for a severe disability.  See 38 C.F.R. § 4.73 (2004)

The Board also notes that the veteran's service medical 
records reflect in-service treatment for his shell fragment 
wounds to his abdomen included debridement of the wounds.  In 
a December 1969 service medical record the shell fragment 
wound to the abdomen was described as a healed, uninfected 
midline abdominal scar that did not contain any nerve or 
artery involvement.  The service medical records also 
indicate that the veteran was on convalescent leave for 30 
days, from mid December 1969 to mid January 1970.  A February 
1970 service medical record revealed that the veteran's scar 
was well healed, there was no limitation in motion or 
decrease in strength, and no neurological deficit. 

On VA examination in November 2000, although the veteran 
indicated that the abdominal scar was tender to touch, the 
examiner found that there was no tenderness of palpation and 
that the veteran did not have any weakness in rotation of his 
trunk, sitting up with lateral sit-up, or with controlling 
his thoracic musculature.  (It is noted that separate service 
connection has been established for a laparotomy scar of the 
abdomen.)  Further, the examiner indicated that the veteran 
did not have any residual problems with his right abdomen.  
As such, the Board concludes that the competent evidence of 
record does not demonstrate that the veteran has consistent 
complaint of one or more of the cardinal signs or symptoms of 
muscle disability as defined by 38 C.F.R. § 4.56(d).  
Therefore, the Board finds that the veteran's abdominal shell 
fragment wound involvement of Muscle Group XIX corresponds to 
the criteria of no more than a slight muscle injury, or the 
current noncompensable evaluation.  

Additionally, the Board has considered whether an increased 
evaluation could be afforded the veteran under other 
potentially applicable diagnostic codes.  However, the Board 
has concluded that no other diagnostic codes are applicable 
at this time.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for residuals of a shell fragment wound to the 
abdomen with involvement of Muscle Group XIX.  Accordingly, 
the claim must be denied.

E.  Exploratory Laparotomy Scar

The provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7803-
7804 (as in effect prior to August 30, 2002) provide for a 10 
percent rating for scars that are superficial, tender and 
painful on objective demonstration or are poorly nourished 
and repeatedly ulcerated.  Other scars are rated based upon 
limitation of function of affected part. 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (as in effect prior to August 30, 2002).

Under the criteria for the evaluation of scars effective from 
August 30, 2002, scars, other than head, face, or neck, that 
are deep or that cause limited motion are rated as follows: 
area or areas exceeding 144 square inches (929 sq. cm.) are 
rated as 40 percent disabling; area or areas exceeding 72 
square inches (465 sq. cm.) are rated as 30 percent 
disabling; area or areas exceeding 12 square inches (77 sq. 
cm.) are rated as 20 percent disabling; and area or areas 
exceeding 6 square inches (39 sq. cm.) are rated as 10 
percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 7801. 
A deep scar is one associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7801, Note 2 (as 
in effect from August 30, 2002).

Scars, other than head, face, or neck, that are superficial 
and that do not cause limited motion covering an area or 
areas of 144 square inches (929 sq. cm.) or greater are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (as in effect from August 30, 2002).  A superficial scar 
is one not associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7802, Note 2 (as in effect 
from August 30, 2002).

Scars that are superficial and painful on examination are 
rated as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (as in effect from August 30, 2002).  A superficial 
scar is one not associated with underlying soft tissue 
damage. 38 C.F.R. § 4.118, Diagnostic Code 7804, Note 1 (as 
in effect from August 30, 2002).

Other scars are rated based upon limitation of function of 
affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (as in 
effect from August 30, 2002).

The competent clinical evidence of record demonstrates that 
the veteran's exploratory laparotomy scar of the abdomen is 
sensitive to palpation.  On VA examination in July 1999, the 
veteran complained that his abdominal scar was sensitive and 
bothered him if he accidentally hit it with his finger or a 
piece of clothing.  The examiner reported that the abdominal 
scar was sensitive to pressure, but was well-healed and did 
not contain any area of weakness.  On VA examination in 
November 2000, the veteran indicated the abdominal scar was 
tender to touch, although the examiner found that there was 
no tenderness on palpation of the abdominal muscles.  As 
such, with resolution of doubt in the veteran's favor, the 
Board finds that a 10 percent rating is warranted for the 
exploratory laparotomy scar of the abdomen under Diagnostic 
Code 7804 (as in effect prior to and from August 30, 2002).  

The competent clinical evidence reflects that the scar is 
well-healed without underlying abnormalities such as 
underlying tissue damage, ulcerations, inflammation, or 
adhesions.  Moreover, it has not been shown that the scar 
covers an area exceeding 12 square inches.  As such, an 
evaluation higher than 10 percent is not warranted under the 
criteria for evaluating scars in effect prior to, or from, 
August 30, 2002.



Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  




ORDER

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right thigh, 
involving Muscle Group XIV, is denied.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a shell fragment wound to the right (major) 
forearm, involving Muscle Group VII, is denied.

3. Entitlement to a separate 10 percent evaluation for 
incomplete paralysis of the right ulnar nerve, as a residual 
of a shell fragment wound to the right (major) forearm, is 
granted, subject to the applicable law governing payment of 
monetary benefits.

4.   Entitlement to a compensable evaluation for residuals of 
a shell fragment wound to the abdomen, involving Muscle Group 
XIX, is denied.

5.  Entitlement to a 10 percent evaluation for an exploratory 
laparotomy scar of the abdomen is granted, subject to the 
applicable law governing the award of monetary benefits.  





	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


